DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2020 has been entered.
 
Response to Amendment
This action is in response to the remarks filed on 9/8/2020.
The amendments filed on 9/8/2020 have been entered. Accordingly, claims 1, 3-10, 14 and 16 remain pending. Claims 2, 11-13, 15 and 17-21 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa et al (US 5560362, October 1, 1996), (hereinafter “Sliwa”) in view of Kindermann et al (WO2014064608, May 1, 2014, it is noted that the below citations are from US 20150282878), (hereinafter “Kindermann”), Itanaka (WO2015029637, Priority filed on September 2, 2013), (hereinafter “Itanaka”) and Nakao (JP2008284003A, November 27, 2008, cited in the IDS mailed on 3/13/2018), (hereinafter “Nakao”) and Kwak et al (US20140371946, filed on 2013-06-17), (hereinafter “Kwak”).
Regarding the claim 1, Sliwa teaches a handheld ultrasound imaging probe (“An ultrasound transducer assembly having a housing, a transducer array mounted in the housing” abst; also see figs. 2-8 and the associated pars.), comprising: 
a transducer assembly provided at a distal end of the imaging probe (abst, also see figs. 1-8 and the associated pars.); 

a housing surrounding the transducer assembly and the electronics having a longitudinal axis extending between a proximal end of the imaging probe and a distal end of the imaging probe (“An ultrasound transducer assembly having a housing, a transducer array mounted in the housing” abst; also see figs. 2-8 and the associated pars.); 
one or more heat spreaders within the housing configured to absorb heat from the transducer assembly and the electronics (“This heat spreading process is typically achieved internal to the transducer by thermal conduction through solid materials and subsequently from the transducer's external case employing natural free convection to the atmosphere” col. 2 lines 58-62; “thermal elements 14 and 15 it has been possible to passively spread the heat out” col. 4 lines 66-67), wherein the one or more heat spreaders are located between the electronics and a conduit of the imaging probe (“The thermal purpose of member 14 is to get the heat away from the piezoelements 12 and redirected so that it can be flowed into said iso-thermalization member 15. Using the combination of thermal elements 14 and 15 it has been possible to passively spread the 
a passive heat exchanger (“It is an additional object of this invention to offer a passive thermal-conduction enhancement means to conduct away from the electroacoustic elements such that any thermal means, including the passive prior art means and/or the active means disclosed herein, may transport the heat efficiently away from the transducer.” col. 7 lines 8-13) comprising a port 18 (see 21B in re-produced fig. 3a) extending through the housing having a first aperture and a second aperture positioned on opposite sides of the housing and aligned in a direction perpendicular to the longitudinal axis of the imaging probe (see re-produced fig. 3a in particular and also see figs. 2-8 and the associated pars.),
 
    PNG
    media_image1.png
    366
    509
    media_image1.png
    Greyscale

And is thermally coupled to the one or more heat spreaders to transfer heat from the transducer assembly and electronics to the interior surface of the conduit (see fig. 3 above particular and also see figs. 2-8 and the associated pars.), 
wherein the port 18 defines a sealed passageway through which air can pass (“The exhaust ducts 18A may be arranged to be closable or sealable” col. 13 lines 5-6), wherein the conduit is configured to remove the heat from the transducer assembly and 

Sliwa does not explicitly teach that a conduit; interior surface of the conduit having a thermal conductivity that is greater than the thermal conductivity of the housing; and, an exterior surface of the conduit defines a sealed passageway which air pass through the conduit and prevents air from entering the housing; wherein the electronics are located within the housing on two sides of the conduit, wherein the conduit is configured to dissipate heat by allowing air to flow through the conduit.

However, in the field of providing sufficient cooling to the device with internal heat exchanger, Kindermann teaches hand-held device having a source of electromagnetic radiation. To provide sufficient cooling of the source, the device comprises an internal heat exchanger in heat conducting relation with the source, an external heat exchanger outside of the watertight housing, and a heat path from the internal heat exchanger to the external heat exchanger that passes hermetically through a wall of the watertight housing. (abst). The heat sink and the cooling fins may be integrally formed as a single piece of material, e.g. a metal having good conduction properties [0014]. The device is used in a dry environment, a flow of air can pass through the cooling compartment 36 via passages 20 and pass over the cooling fins 40. In the event watertight housing 2, i.e. inside the watertight front compartment 28, and the cooling fins 40 form an external heat exchanger arranged outside of the watertight housing [0040]. 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the hand held device having a cooling port of Sliwa; with hand held device having a conduit; interior surface of the conduit having a thermal conductivity that is greater than the thermal conductivity of the housing as taught by Kindermann because the improved device should provide sufficient cooling of the source of electromagnetic radiation arranged in the housing of the device ([0007] of Kindermann).

Sliwa in view of Kindermann do not explicitly teach an exterior surface of the conduit defines a sealed passageway which air pass through the conduit and prevents air from entering the housing; wherein the electronics are located within the housing on two sides of the conduit, wherein the conduit is configured to dissipate heat by allowing air to flow through the conduit.
However, in the same field of endeavor, Itanaka teaches ultrasound probe for efficiently transferring the heat generated inside of an ultrasound probe to the outer surface of the probe and to dissipate said heat to move efficiently from the heat source inside of the sealed-structure of ultrasound probe to the surface of the (abst). A cylindrical guide cover 32 an opening, the outside air, as indicated by the arrows in FIG. 7 and 9 (both re-produced below), flows to the outside from the sides along the surface st par.). 

    PNG
    media_image2.png
    330
    661
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    470
    454
    media_image3.png
    Greyscale

Probe cable boot 35 is adhered to the rear surface opening portion of the outer surface portion and a probe case 26 of the cable 36, to seal the internal probe. Further, the probe case 26 and the probe cable boot 35 in close contact with each other to form a sealed structure. Thus, intrusion of liquid or gas from the outside to the inside of the probe is prevented (pg. 5, 8th par.).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the hand held device having a cooling port of Sliwa in view of Kindermann; with air passing through the conduit and prevents air from entering the housing as taught by Itanaka because convection effect is enhanced by possible air flow through the probe surface, thereby improving the heat dissipation performance of the external air (pg. 6, 1st par. of Itanaka).

Sliwa in view of Kindermann and Itanaka do not explicitly teach an exterior surface of the conduit defines a sealed passageway; wherein the electronics are located 
However, in the same field of endeavor, Nakao teaches an improved heat radiation structure of an ultrasonic probe as shown in the re-produced figs below. An inner shell 14 is cylindrically formed on the whole, and an electronic circuit 30 is housed inside the cylindrical form. An outer shell 16 is cylindrically formed on the whole in such a way as to surround the inner shell 14. A fan 18 for circulating air is disposed between the inner shell 14 and the outer shell 16. Air is taken from an air intake 42 in the front and discharged from an air outlet 44 in the rear. In this way, air is circulated between the inner shell 14 and the outer shell 16 (abst).

    PNG
    media_image4.png
    535
    471
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    347
    666
    media_image5.png
    Greyscale



Sliwa in view of modified combination do not explicitly teach wherein the electronics are located within the housing on two sides of the conduit, wherein the conduit is configured to dissipate heat by allowing air to flow through the conduit. 
However, in the similar field of heat removal from electronics, Kwak teaches the electronics are located within the housing on two sides of the conduit, wherein the conduit is configured to dissipate heat by allowing air to flow through the conduit (“a heat transfer plate interposed between the pair of unit cells to surface contact; a heat pipe” [0011]; “The heat pipe may be a plurality of heat pipes (e.g., four heat pipes). In addition, the heat pipe may be formed of an aluminum material, and acetone may be filled in the heat pipe. The unit cells may be a plurality of unit cells (e.g., eight unit cells).” [0012]; “FIG. 2 is an exemplary view illustrating a heat pipe applied to the battery pack air cooling structure having the thermoelectric element illustrated in FIG. 1 installed at a heat transfer plate according to an exemplary embodiment of the present invention” [0019]).


Regarding the claim 3, Sliwa teaches the first and second apertures are sized to prevent accessibility to the interior surface of the port by a finger of an operator (see fig. 3 above particular and also see figs. 2-8 and the associated pars.).
Sliwa does not explicitly teach that a conduit.
However, in the field of providing sufficient cooling to the device with internal heat exchanger, Kindermann teaches hand-held device having a source of electromagnetic radiation. To provide sufficient cooling of the source, the device comprises an internal heat exchanger in heat conducting relation with the source, an external heat exchanger outside of the watertight housing, and a heat path from the internal heat exchanger to the external heat exchanger that passes hermetically through a wall of the watertight housing. (abst). The heat sink and the cooling fins may be integrally formed as a single piece of material, e.g. a metal having good conduction properties [0014]. The device a flow of air can pass through the cooling compartment 36 via passages 20 and pass over the cooling fins 40. In the event that the device is used in a wet environment, or even underwater, water can flow through the passages 20 and provide the necessary cooling. Thus, the heat sink 38 forms an internal heat exchanger arranged inside the watertight housing 2, i.e. inside the watertight front compartment 28, and the cooling fins 40 form an external heat exchanger arranged outside of the watertight housing [0040]. 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the hand held device having a cooling port of Sliwa; with hand held device having a conduit; interior surface of the conduit having a thermal conductivity that is greater than the thermal conductivity of the housing as taught by Kindermann because the improved device should provide sufficient cooling of the source of electromagnetic radiation arranged in the housing of the device ([0007] of Kindermann).

It is further noted that both Itanaka and Nakao also teach conduit as can be seen in figs. 7-20 (of Itanaka) and above re-produced figs of Nakao.

Regarding claim 4, Sliwa further teaches wherein the first and second apertures #21/18 each have a length and a width [col. 3, ll. 50-55; col. 9, ll. 10-23; Figure 2a, items 18 and 21], but does not explicitly recite a specific size.  
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  Therefore, it would have been obvious to one skilled in the art before the effective file date of the claimed invention to have the width smaller than the length of the slots as mere design choice with the reasonable expectation of providing cooling to the ultrasound probe.
Regarding claim 5, Sliwa further teaches heat spreaders are bonded to the conduit (“Items 15 would typically consist of aluminum or copper plates, perhaps between 0.010-0.080 inches thick, which are bonded or thermally coupled intimately to the inner surfaces of case 2.” col.).
Regarding claim 6, Sliwa further teaches heat spreaders are integral to the conduit (“Items 15 would typically consist of aluminum or copper plates, perhaps between 0.010-0.080 inches thick, which are bonded or thermally coupled intimately to the inner surfaces of case 2.” col.).

Regarding the claim 7, Sliwa teaches a handheld ultrasound imaging probe (“An ultrasound transducer assembly having a housing, a transducer array mounted in the housing” abst; also see figs. 2-8 and the associated pars.), comprising:

an ultrasound transducer assembly and circuits disposed within the housing, wherein the ultrasound transducer assembly is coupled to the circuits (“electroacoustic transducer device assembly 50 is packaged and operated inside the confines of the polymeric case 2.” col. 3 lines 18-20; “An ultrasound transducer assembly having a housing, a transducer array mounted in the housing” abst; also see figs. 2-8 and the associated pars.);
a passive heat exchanger (“It is an additional object of this invention to offer a passive thermal-conduction enhancement means to conduct away from the electroacoustic elements such that any thermal means, including the passive prior art means and/or the active means disclosed herein, may transport the heat efficiently away from the transducer.” col. 7 lines 8-13) comprising a sealed port 18 (see 21B in re-produced fig. 3a) 
extending through the housing having a first aperture and a second aperture positioned on opposite sides of the housing and aligned in a direction perpendicular to the longitudinal axis of the imaging probe (see re-produced fig. 3a in particular and also see figs. 2-8 and the associated pars.),

    PNG
    media_image1.png
    366
    509
    media_image1.png
    Greyscale

wherein the port 18 defines a sealed passageway through which air can pass and (“The exhaust ducts 18A may be arranged to be closable or sealable” col. 13 lines 5-6), and is thermally coupled to the transducer assembly and circuit in the housing to dissipate heat from the assembly and the circuits by air passing through the passageway from one side portion of the housing to the opposite side portion of the housing (“FIG. 3a shows an air pump 22 (a pressurization source) inside of case 2 or probe 1C. Air 21B is drawn into the probe from the environment through ports 18 at the back of the probe by the internal air pump 22. Air pump 22 is shown forcing the air stream 21B into the heat exchanger 16 and through its internal fins 17.” col. 12 lines 3-8; also see fig. 3 above particular and also see figs. 2-8 and the associated pars.).

Sliwa does not explicitly teach that a conduit; interior surface of the sealed conduit having a thermal conductivity that is greater than the thermal conductivity of the housing; and, an exterior surface of the sealed conduit prevents air from entering the housing; wherein the circuits are located within the housing on two sides of the conduit, wherein the conduit is configured to dissipate heat by allowing air to flow through the conduit.

However, in the field of providing sufficient cooling to the device with internal heat exchanger, Kindermann teaches hand-held device having a source of electromagnetic radiation. To provide sufficient cooling of the source, the device comprises an internal heat exchanger in heat conducting relation with the source, an external heat exchanger outside of the watertight housing, and a heat path from the internal heat exchanger to the external heat exchanger that passes hermetically through a wall of the watertight housing. (abst). The heat sink and the cooling fins may be integrally formed as a single piece of material, e.g. a metal having good conduction properties [0014]. The device is used in a dry environment, a flow of air can pass through the cooling compartment 36 via passages 20 and pass over the cooling fins 40. In the event that the device is used in a wet environment, or even underwater, water can flow through the passages 20 and provide the necessary cooling. Thus, the heat sink 38 forms an internal heat exchanger arranged inside the watertight housing 2, i.e. inside the watertight front compartment 28, and the cooling fins 40 form an external heat exchanger arranged outside of the watertight housing [0040]. 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the hand held device having a cooling port of Sliwa; with hand held device having a conduit; interior surface of the conduit having a thermal conductivity that is greater than the thermal conductivity of the housing as taught by Kindermann because the improved device should provide sufficient cooling of the source of electromagnetic radiation arranged in the housing of the device ([0007] of Kindermann).


However, in the same field of endeavor, Itanaka teaches ultrasound probe for efficiently transferring the heat generated inside of an ultrasound probe to the outer surface of the probe and to dissipate said heat to move efficiently from the heat source inside of the sealed-structure of ultrasound probe to the surface of the (abst). A cylindrical guide cover 32 an opening, the outside air, as indicated by the arrows in FIG. 7 and 9 (both re-produced below), flows to the outside from the sides along the surface of the probe case 26. Normally, the outside air is lower than the temperature by the heat generated by the probe (pg. 6, 1st par.). 

    PNG
    media_image2.png
    330
    661
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    470
    454
    media_image3.png
    Greyscale

Probe cable boot 35 is adhered to the rear surface opening portion of the outer surface portion and a probe case 26 of the cable 36, to seal the internal probe. Further, the probe case 26 and the probe cable boot 35 in close contact with each other to form a sealed structure. Thus, intrusion of liquid or gas from the outside to the inside of the probe is prevented (pg. 5, 8th par.).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the hand held device having a cooling port of Sliwa in view of st par. of Itanaka).
Sliwa in view of Kindermann and Itanaka do not explicitly teach an exterior surface of the conduit defines a sealed passageway. 
However, in the same field of endeavor, Nakao teaches an improved heat radiation structure of an ultrasonic probe as shown in the re-produced figs below. An inner shell 14 is cylindrically formed on the whole, and an electronic circuit 30 is housed inside the cylindrical form. An outer shell 16 is cylindrically formed on the whole in such a way as to surround the inner shell 14. A fan 18 for circulating air is disposed between the inner shell 14 and the outer shell 16. Air is taken from an air intake 42 in the front and discharged from an air outlet 44 in the rear. In this way, air is circulated between the inner shell 14 and the outer shell 16 (abst).

    PNG
    media_image5.png
    347
    666
    media_image5.png
    Greyscale


    PNG
    media_image4.png
    535
    471
    media_image4.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the hand held device having a cooling port of Sliwa in view of Kindermann and Itanaka; with an exterior surface of the conduit defines a sealed passageway air passing through the conduit and prevents air from entering the housing as taught by Nakao because it would help the air to be circulated between the inner shell 14 and the outer shell 16, and heat generated inside a probe head 10 is radiated. Specifically, heat generated in the electronic circuit 30 and in the oscillator 12 is radiated to provide an improved heat radiation structure (abst).

Sliwa in view of modified combination do not explicitly teach wherein the circuits are located within the housing on two sides of the conduit, wherein the conduit is configured to dissipate heat by allowing air to flow through the conduit. 

 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with the circuits are located within the housing on two sides of the conduit, wherein the conduit is configured to dissipate heat by allowing air to flow through the conduit as taught by Kwak because it prevents temperature difference that operates as a variable in lowering the performance of the BPA. In other words, when one cell module assembly in which a substantial temperature difference occurs, may be damaged by deterioration and a damaged battery operates as a resistor and generates a high temperature. Deterioration may also occur in adjacent cell module assemblies, which may cause damage to the entire battery ([0008] of Kwak).

Regarding the claim 8, Sliwa teaches the conduit includes a first and a second aperture that are configured to prevent accessibility by a finger of an operator into an 
Sliwa does not explicitly teach that a conduit.
However, in the field of providing sufficient cooling to the device with internal heat exchanger, Kindermann teaches hand-held device having a source of electromagnetic radiation. To provide sufficient cooling of the source, the device comprises an internal heat exchanger in heat conducting relation with the source, an external heat exchanger outside of the watertight housing, and a heat path from the internal heat exchanger to the external heat exchanger that passes hermetically through a wall of the watertight housing. (abst). The heat sink and the cooling fins may be integrally formed as a single piece of material, e.g. a metal having good conduction properties [0014]. The device is used in a dry environment, a flow of air can pass through the cooling compartment 36 via passages 20 and pass over the cooling fins 40. In the event that the device is used in a wet environment, or even underwater, water can flow through the passages 20 and provide the necessary cooling. Thus, the heat sink 38 forms an internal heat exchanger arranged inside the watertight housing 2, i.e. inside the watertight front compartment 28, and the cooling fins 40 form an external heat exchanger arranged outside of the watertight housing [0040]. 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the hand held device having a cooling port of Sliwa; with hand held device having a conduit; interior surface of the conduit having a thermal conductivity that is greater than the thermal conductivity of the housing as taught by Kindermann 

It is further noted that both Itanaka and Nakao also teach conduit as can be seen in figs. 7-20 (of Itanaka) and above re-produced figs of Nakao.

Regarding the claim 9, Sliwa teaches an exterior surface at a distal end of the conduit includes a recess that is configured to receive at least a portion of the ultrasound transducer (see fig. 7a-d).

Regarding the claim 10, Sliwa teaches a thermally conductive material disposed in the housing that is adjacent the conduit (“transducer assembly comprising further embodiments of the invention providing enhanced passive thermal means for spreading out the concentrated heat being generated in and near the piezoelements through application of thin-film diamond.” col. 8 lines 61-65), wherein the thermally conductive material has a higher thermal conductivity than the housing (“This heat spreading process is typically achieved internal to the transducer by thermal conduction through solid materials” col. 2 lines 58-60).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 14 and 16 are determined to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793